              Case 5:06-cr-00153-R Document 153 Filed 04/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
                            Plaintiff,             )
                                                   )
v.                                                 )     No. CR-06-153-R
                                                   )
                                                   )
MARK EDWARD BROWN,                                 )
                                                   )
                           Defendant.              )


                                                 ORDER

          Before the Court is the Tenth Circuit’s limited remand directing the Court to

consider whether Petitioner is entitled to a certificate of appealability.1 Upon consideration

of the record, the Court denies Petitioner a certificate of appealability.

          Rule 11(a) of the Rules Governing Section 2255 Cases in the United States District

Courts requires a district court to grant or deny a certificate of appealability when it enters

a final order adverse to a petitioner. A petitioner is entitled to a COA only if he

demonstrates “that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). The Court finds that reasonable jurists would not debate the denial of the instant

petition, and thus, declines to issue a certificate of appealability. See e.g., Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (explaining that a certificate of appealability should


1
    App. Case: 21-6042, Doc. No. 010110504654.
          Case 5:06-cr-00153-R Document 153 Filed 04/19/21 Page 2 of 2




be issued if “jurists of reason” would find it debatable whether petitioner stated a valid

claim.). Accordingly, Petitioner is not entitled to a COA.

       IT IS SO ORDERED on this 19th day of April 2021.
